DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claims
The amendments submitted on December 8, 2021 have been entered. 
Claims 92-94 are pending and are examined in this Office action. 

Status of Objections and Rejections
The previous rejections of claims 92-94 under 35 USC § 102/103 over  DEROSE (Derose and Freyssinet, United States Patent Application Publication 2002/0104117 A1, published August 1, 2002) are withdrawn in light of the claim amendments. However, the  previous rejections of claims 92-94 under 35 USC § 102/103 over CAI (Cai et al., 2009, Targeted transgene integration in plant cells using designed zinc finger nucleases, Plant. Mol. Biol. 69: 699-709) still remain; see infra. 
The text of those sections of Title 35, U.S. Code, not included in this action, can be found in a prior Office action. 

Claim Rejections - 35 USC § 112
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on December 8, 2021 overcame the rejection of record.
 
Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. In re Best, 195 USPQ 430, 433 (CCPA 1977). 

Claims 92-94 remain rejected as being anticipated under pre-AIA  35 U.S.C. § 102(b), or alternatively as being unpatentable under pre-AIA  35 U.S.C. § 103(a), over CAI (Cai et al., 2009, Targeted transgene integration in plant cells using designed zinc finger nucleases, Plant. Mol. Biol. 69: 699-709). Due to Applicants’ amendment of the claims, the rejection is modified from the rejection as set forth on pages 6-15 of the Office action mailed 09/30/2021.   
	The claims are drawn to a maize plant comprising a complex transgenic trait locus, the trait locus comprising first and second altered target sequences, wherein the first altered target sequence originated from a first endogenous target sequence that is recognized and cleaved by a first engineered double-strand-break-inducing agent and the second altered target sequence 
	CAI teaches targeted transgene integration in plant cells using designed (i.e., engineered) zinc finger nucleases, ZFNs (double-strand-break-inducing agent) (entire document; see Title, Abstract, for example).
	CAI teaches that designed nucleases can drive site-directed DNA integration into transgenic and native gene loci (Abstract). Given that ZFNs can be designed to recognize a wide range of target sequences, these data point toward a novel approach for targeted gene addition, replacement and trait stacking in plants (Id).
	CAI teaches an engineered system in tobacco cells containing dual partial reporter genes flanked by multiple ZFN binding sites separated by stretches of non-homologous sequence, which was used to show that ZFNs can facilitate site-specific cleavage and transgene integration following co-transformation with an appropriately designed donor DNA (Figure 1; see below).   


    PNG
    media_image1.png
    240
    643
    media_image1.png
    Greyscale


	CAI teaches various nuclease expression cassettes, and illustrates endogenous (endochitinase) gene targeting strategy (page 705, Figure 2 and accompanying text). 
	CAI also illustrates targeted integration of a pat gene fragment, with targeted cleavage and two nuclease-binding sites (page 706, Figure 4 and accompanying text). Figure 4 depicts strategies for ZFN-driven targeted integration of a gene fragment into a chromosomal reporter locus and molecular analysis of targeted reporter events, including a targeted cleavage at two ZFN-2 binding sites. 
	CAI teaches intra-chromosomal reporter gene correction (page 703, right-hand col.). A tandem repeat of 540 bp in the two gfp gene fragments served as a substrate for intra- chromosomal repair, resulting in the restoration of the gfp open reading frame (Id.; Fig. 2a and accompanying text). 
	CAI teaches that, using the described chromosomal reporter system, incoming DNA was targeted to specific chromosomal loci by co-introducing ZFN expression constructs along with donor DNA that shared homology with the integrated target sequence (section bridging pages 703-704). 

ends apparently resulted in deletion of ~3 kb of intervening sequence and reconstitution of a functional gfp gene (page 707, section bridging left-hand and right-hand col). In addition, a 3’ partial herbicide resistance gene fragment flanked by a second ZFN binding site allowed for selection in culture following targeted DNA integration of a complementary 5’ sequence from an incoming donor construct (Id.). Approximately 6 kb of target sequence between two ZFN binding sites were excised following ZFN gene expression and replaced by 1.9 kb of sequence from a coexpressed donor DNA using 1.2 and 1.7 kb of homology directly flanking each of two induced DSBs. The resulting recombinant sequence comprised a fully functional pat selectable marker gene resulting in Bialaphos®-resistant colony formation (Id.). Sequencing of PCR amplified products provided evidence that repair was homology-directed at the target site (i.e., same arm of the same chromosome) (Id.).
	The S. viridochromogenes phosphinothricin phosphotransferase (pat) gene taught by CAI (page 700, right col.) is an herbicide resistance gene, which provides an agronomic advantage. 
	CAI teaches that ZFNs can be designed against an endogenous genomic locus and used in combination with an appropriately structured donor DNA for targeted transgene integration (page 708, right-hand col., first paragraph). 
	CAI teaches that engineered ZFNs have been used to drive high-efficiency targeting to endogenous genomic loci (page 700, left-hand col., first paragraph). 
	CAI teaches using ZFNs in plants to introduce targeted mutations, and to obtain progeny seedlings (i.e., seed of the obtained plants) (page 700, left-hand col., penultimate paragraph). 
engineered tobacco cell culture system with a pre-integrated reporter construct—containing dual partial, non-functional reporter genes flanked by multiple ZFN binding sites separated by large stretches of non-homologous sequence—was used to show that ZFNs can facilitate site-specific cleavage and transgene integration following co-transformation with an appropriately designed donor DNA (page 700, left-hand col., last paragraph). Transgenic reporter loci stably integrated into the genome of tobacco suspension culture cells are accurately targeted with investigator-provided donor DNA following homology-directed repair. In addition, an engineered ZFN facilitated targeted integration of a selectable marker gene cassette into an endogenous genomic locus (page 707, Discussion section, first paragraph).
	While CAI teaches many experiments in tobacco and Arabidopsis, CAI also references targeted genome optimization in crop species such as maize (see References, page 708, right-hand col., D’Halluin and co-workers).
	Thus CAI teaches the use of at least two recombinase recognition sites which have different sequences from each other and/or different from another recombinase recognition site; the two recombinase recognition sites would have “altered” sequences with respect to each other. The compositions taught by CAI would have inherently comprised the properties of the instantly recited transgenic trait loci, because they contained all the structural elements recited in the instant claims; absent evidence to the contrary. Indeed, CAI teaches targeted transgene integration in plant cells using nucleases, teaches that designed nucleases can drive site-directed DNA integration into transgenic and native gene loci, can recognize a wide range of target sequences, and can be used for targeted gene addition, replacement and trait stacking in plants.
	CAI also teaches use of the compositions and methods in maize. Instantly recited SEQ ID NO:75 is from maize, and is 100% identical to the Zea mays cultivar B73 chromosome 1 
	As broadly defined in the disclosure, “target sequence" merely means a polynucleotide sequence in the genome that comprises a recognition sequence for a double-strand break inducing agent. 
	Accordingly, CAI anticipated the claimed invention.
	See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. It is noted that the products (a maize plant comprising a transgenic trait locus) are properly rejected over prior art products (a maize plant comprising a transgenic trait locus) that had the same properties but could be obtained by a different method, since the method of producing the product would not confer any patentable distinction to the products themselves. 
See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products. 
	In the alternative, it is possible that CAI does not explicitly teach every single composition and step of the instant claims, and perhaps this could result in a composition that is not identical to the instantly claimed composition(s). However, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the invention was made to use the compositions and methods taught by CAI, and to perform targeted transgene integration in maize using engineered nucleases (i.e., double-strand-break-inducing agents), where at least maize. Instantly recited SEQ ID NO:75 is from maize, and is 100% identical to the Zea mays cultivar B73 chromosome 1 clone CH201-19O3, with a NCBI/GenBank accession No. AC205142, published 13 September 2014. 
	Bioinformatic analysis, in silico and cDNA library screening, recombinant DNA technology, plant transformation, gene editing in plants, and the use of double-strand-break-inducing agents are techniques that were routine in the art at the time the invention was made, as taught by the cited reference and the state of the art in general. 

Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on December 8, 2021 have been carefully considered but they were not found to be persuasive. The Applicants contend that CAI fails to provide an enabling disclosure with respect to the claimed subject matter (Remarks, paragraph bridging pages 4-5). Citing the MPEP, Applicants argue that the zinc finger nucleases of CAI are designed to bind and cleave a transgene sequence that was previously integrated within maize (Id., page 5, second full paragraph). Applicants argue that the instant
application describes SEQ ID NO:75 as “the nucleotide sequence of the MHP98 target sit sequence in the maize genome”, which was not in public possession before the date of invention (Id., penultimate paragraph). Further in contrast to Applicants’ arguments, CAI teaches the targeted integration of sequences from donor constructs into endogenous target reporter loci and/or other endogenous loci (page 702, left-had col.). These are endogenous loci, which have not been previously integrated into the plant genome. 
	The Examiner disagrees with Applicants’ characterization of the prior art, and of the state of the art in general, vis-à-vis the instant claims. Initially, it is noted that instant SEQ ID NO:75 is 22 nucleotides long, referred to as the sequence of the MHP98 target site sequence in the maize genome (caagctctcg cgaaaagggc ag), is 100% identical to the Zea mays cultivar B73 chromosome 1 clone CH201-19O3, with a NCBI/GenBank accession No. AC205142, published 13 September 2014. In contrast to Applicants’ arguments, this sequence was publicly available and was well known at the time of invention. 
	It is also well settled in Patent Law that, in product-by-process claims (i.e., all of the instantly pending), it is the patentability of the product claimed and not of the recited process steps which must be established. It is well settled in Patent Law that product-by-process claims See MPEP § 2113. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Id. Therefore, the instantly claimed plants are not distinguishable from the plants taught by the cited prior art. 
	It is further noted that the use of 35 U.S.C. § 102/103 rejections for product-by-process claims has been approved by the courts. See MPEP § 2113. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Id. 
	Similarly, it is settled that “[t]he Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP § 2113. 
	Applicants are reminded that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. § 102 or § 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. § 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). See MPEP § 2112.
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Claim rejections of claims 92-94 as being anticipated under pre-AIA  35 U.S.C. § 102(b), or alternatively as being unpatentable under pre-AIA  35 U.S.C. § 103(a), over DEROSE (Derose and Freyssinet, United States Patent Application Publication 2002/0104117 A1, published August 1, 2002): 
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on December 8, 2021 overcame the rejection of record.

Summary
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663